12-3600
         Jiang v. Holder
                                                                                       BIA
                                                                               Van Wyke, IJ
                                                                               A078 853 855
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 16th day of January, two thousand fourteen.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                GERARD E. LYNCH,
 9                RAYMOND J. LOHIER, JR.,
10                     Circuit Judges.
11       _____________________________________
12
13       CHANG LIN JIANG,
14                Petitioner,
15
16                         v.                                   12-3600
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               Gary J. Yerman, New York, New York.
24
25       FOR RESPONDENT:               Stuart F. Delery, Acting Assistant
26                                     Attorney General; John S. Hogan,
27                                     Senior Litigation Counsel; Michael
28                                     C. Heyse, Trial Attorney, Office of
29                                     Immigration Litigation, U.S.
30                                     Department of Justice, Washington
31                                     D.C.
     1       UPON DUE CONSIDERATION of this petition for review of a

     2   Board of Immigration Appeals (“BIA”) decision, it is hereby

     3   ORDERED, ADJUDGED, AND DECREED that the petition for review

     4   is DENIED.

 5           Petitioner Chang Lin Jiang, a native and citizen of the

 6       People’s Republic of China, seeks review of an August 22,

 7       2012, decision of the BIA, affirming the March 2, 2011,

 8       decision of Immigration Judge (“IJ”) William P. Van Wyke,

 9       denying Jiang’s application for asylum, withholding of

10       removal, and relief under the Convention Against Torture

11       (“CAT”).     See In re Chang Lin Jiang, No. A078 853 855

12       (B.I.A. Aug. 22, 2012), aff’g No. A078 853 855 (Immig. Ct.

13       N.Y. City Mar. 2, 2011).     We assume the parties’ familiarity

14       with the underlying facts and procedural history.

15           Under the circumstances of this case, we have reviewed

16       both the IJ’s and the BIA’s opinions “for the sake of

17       completeness.”     Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir.

18       2008).     The applicable standards of review are well-

19       established.     See 8 U.S.C. § 1252(b)(4)(B); see also Shu Wen

20       Sun v. BIA, 510 F.3d 377, 379 (2d Cir. 2007).     In pre-REAL

21       ID Act cases, such as this case, an adverse credibility

22       determination must be based on “specific, cogent reasons”


                                         2
 1   that “bear a legitimate nexus” to the finding, and any

 2   discrepancy must be “substantial” when measured against the

 3   record as a whole.   See Secaida-Rosales v. INS, 331 F.3d
4   297, 307 (2d Cir. 2003), superseded by the REAL ID Act as

 5   recognized in Xiu Xia Lin v. Mukasey, 534 F.3d 162, 163-64

 6   (2d Cir. 2008).

 7       Substantial evidence supports the agency’s

 8   determination that Jiang was not credible with respect to

 9   his purported practice of Falun Gong.   The agency found it

10   implausible that Jiang practiced Falun Gong in public in

11   China, where that practice is illegal, but never practiced

12   outside in his nine years of practicing in the United

13   States.   See Wensheng Yan v. Mukasey, 509 F.3d 63, 66 (2d

14   Cir. 2007); see also Siewe v. Gonzales, 480 F.3d 160, 168-69

15   (2d Cir. 2007).   The agency also relied on Jiang’s inability

16   to provide any particulars of any pro-Falun Gong events he

17   claimed to have attended in the United States, except the

18   one at which he was photographed.   See Jin Shui Qiu v.

19   Ashcroft, 329 F.3d 140, 152 (2d Cir. 2003), overruled in

20   part on other grounds by Shi Liang Lin v. U.S. Dep’t of

21   Justice, 494 F.3d 296, 305 (2d Cir. 2007).

22



                                   3
 1       Having questioned Jiang’s credibility, it was

 2   reasonable for the agency to rely further on his failure to

 3   provide credible corroborating testimony to support his

 4   claim that he practices and actively supports Falun Gong in

 5   the United States.    See Biao Yang v. Gonzales, 496 F.3d 268,

 6   273 (2d Cir. 2007).   Moreover, as the agency observed, the

 7   testimony of Jiang’s witness did not independently or

 8   credibly corroborate Jiang’s claim.     See Xiao Ji Chen v.

 9   U.S. Dep’t of Justice, 471 F.3d 315, 342 (2d Cir. 2006).

10   Accordingly, the agency’s adverse credibility determination

11   is supported by substantial evidence and provided an

12   adequate basis for denying Jiang asylum, withholding of

13   removal, and CAT relief insofar as those claims were based

14   on his practice of Falun Gong.     See Shu Wen Sun, 510 F.3d at

15   379; see also Paul v. Gonzales, 444 F.3d 148, 155-57 (2d

16   Cir. 2006).

17       To the extent Jiang applied for CAT relief based on his

18   purported illegal departure from China, the agency

19   reasonably found that he failed to sustain his burden of

20   proof.   An applicant such as Jiang cannot demonstrate that

21   he will more likely than not be tortured “based solely on

22   the fact that []he is part of the large class of persons who
23   have left China illegally” and on generalized evidence

                                    4
 1   indicating that torture occurs in Chinese prisons.      See Mu
 2   Xiang Lin v. U.S. Dep’t of Justice, 432 F.3d 156, 159-60 (2d
 3   Cir. 2005).   Since Jiang submitted no particularized

 4   evidence regarding the likelihood that he would face torture
 5   upon repatriation to China, we find no error in the agency’s

 6   denial of this claim.

 7       For the foregoing reasons, the petition for review is

 8   DENIED.   As we have completed our review, petitioner’s

 9   pending motion for a stay of removal is DENIED as moot.

10                               FOR THE COURT:
11                               Catherine O’Hagan Wolfe, Clerk
12




                                   5